DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102019005579.9 (filed on 08/08/2019) and DE102020209370.9 (filed on 07/24/2020) was received with the present application.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “78” (cage plate) that is mentioned in the description (i.e. paragraph 00172). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters that are not mentioned in the description: 374 (in Figure 17) and 398 (in Figure 17). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities that requires appropriate corrections:
In paragraph 00156, line 2-3, the phrase “the movable element 15” should read “the movable element 16”.
In paragraph 00208, line 9-10, the phrase “the direction L” should read “the direction T”.

Claim Objections

Claims 1, 6, 11-12, and 19-20 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 5, the limitation “a rotary shaft mounted in the movable element in the receptacle” should read “a rotary shaft mounted in the receptacle of the movable element”.
In claim 1, line 17-18, the limitation “within the first elastic force store device within an axial region thereof” should read “within the first elastic force store device at an axial region thereof”.
In claim 6, line 5, the limitation “a rotary shaft mounted in the movable element in the receptacle” should read “a rotary shaft mounted in the receptacle of the movable element”.
In claim 11, line 2, the limitation “by which holder an opposing force” should read “by which holder, an opposing force”,
In claim 12, line 2-4, the limitation “a first rotary bearing arrangement provided at a region, delimiting the receptacle in an axial direction and averted from the chain guide assembly, of the movable element” should read “a first rotary bearing arrangement provided at a region of the movable element that is delimiting the receptacle in an axial direction and averted from the chain guide assembly”.
In claim 19, line 4, the limitation “a rotary shaft mounted in the movable element in the receptacle” should read “a rotary shaft mounted in the receptacle of the movable element”.
In claim 19, line 11-12, the limitation “a cover element which, together with the rotary shaft” should read “a cover element, which together with the rotary shaft”.
In claim 20, line 2-4, the limitation “a further rotary bearing arrangement which is provided at a region, delimiting the receptacle in an axial direction and averted from the chain guide assembly, of the movable element” should read “a further rotary bearing arrangement provided at a region of the movable element that is delimiting the receptacle in an axial direction and averted from the chain guide assembly”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 15 recites the limitation “the friction surface” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claims 16-18 depends from claim 15. Subsequently, claims 16-18 are also indefinite for the reasons set forth above

Claim 18 limitation “a support arrangement supports an axial pressure force exerted by the second elastic force store device on the rotary shaft” (in lines 1-2) renders the claim vague and indefinite. Claims 18 depends from claim 15, which recites the second elastic force store device exerting a first and a second axial pressure forces; therefore, it is unclear if the “axial pressure force” in claim 15 is referring to the first axial pressure force in parent claim 15, or if its referring to the second axial pressure force in parent claim 15, or if its referring to another entirely different axial pressure force being exerted by the second elastic force store device. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Chang (U.S. PGPUB 2016/0176478A1).

In regards to claim 1, Chang teach (Figures 15A-17) a rear bicycle derailleur (bicycle derailleur 310) comprising: a base element (base member 12) mounted on a bicycle frame; a movable element (movable member 316) having a receptacle (cavity 366) and being movably coupled to the base element (base member 12); a rotary shaft (rotational shaft 350) mounted in the movable element (movable member 316) in the receptacle (cavity 366) so as to be rotatable about an axis of rotation (rotational axis ‘A’); a chain guide assembly (chain guide assembly 325) rotatable relative to the movable element (movable member 316) about the axis of rotation (rotational axis ‘A’) and being coupled rotationally conjointly to the rotary shaft (rotational shaft 350); a first elastic force store device (torsion spring 344) configured to exert a preload force on the chain guide assembly (chain guide assembly 325) that preloads said chain guide assembly (chain guide assembly 325) in a first direction of rotation (tensioning direction ‘S’) relative to the movable element (movable member 316); a damping device (damper assembly 338) configured to, via the rotary shaft (rotational shaft 350), exert a damping force on the chain guide assembly (chain guide assembly 325) and support the damping force on a support (inner axial surface of the movable member 316 that defines the cavity 366) that is static in relation to the movable element (movable member 316) (paragraphs 0098-0106 disclose, the bearing sleeve 392 of the roller clutch 360 being integral part of the movable member 316 or being integrated into the movable member 316 in torque-proof/ axially fixed manner, while the sleeve element 362 of the roller clutch 360 being frictionally coupled to the rotational shaft 350 through the arrangement of the friction washer 374, the screw element 376, elastic force storage unit 380, the supporting element 390, the flattened region 350d of the rotational shaft 350, and the outside thread 375 of the rotational shaft 350; resultingly, the inner axial surface of the movable member 316 that defines the cavity 366 would receive the damping force generated by the damper assembly 338); wherein, the damping device (damper assembly 338) including a coupling device (roller clutch 360 and friction washer 374) by which said damping device (damper assembly 338) is coupled to at least one of the support (inner axial surface of the movable member 316 that defines the cavity 366) and the rotary shaft (rotational shaft 350) (paragraphs 0098-0106 disclose, the bearing sleeve 392 of the roller clutch 360 being integral part of the movable member 316 or being integrated into the movable member 316 in torque-proof/ axially fixed manner, and the friction washer 374 being disposed on the flattened region 350d of the rotational shaft 350 in a torque-proof manner); wherein, the coupling device (bearing sleeve 392 of the roller clutch 360 and friction washer 374) is arranged radially within the first elastic force store device (torsion spring 344) at an axial region thereof (figures 15A-15B clearly illustrate, the friction washer 374 and at least a portion of the bearing sleeve 392 being located radially within the torsion spring 344) (see also paragraphs 0097-0107).

In regards to claims 2-3, Chang teach all intervening claim limitations as shown above. Chang further teach (Figures 15A-17), the coupling device (roller clutch 360 and friction washer 374) including a friction device (friction washer 374) that generates the damping force by engaging in a frictionally locking fashion with the rotary shaft (rotational shaft 350); the coupling device (roller clutch 360 and friction washer 374) also including a freewheel clutch (roller clutch 360) configured to exert the damping force on the chain guide assembly (chain guide assembly 325) via the rotary shaft (rotational shaft 350).

Claims 6 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Juy European patent Application EP0163583A1).

In regards to claim 6, Juy teach (Figures 1-5) a rear bicycle derailleur (gear change illustrated in figure 1) comprising: a base element (upper support ‘B’ with mounting tab ‘A’) mounted on a bicycle frame; a movable element (lower support 1) having a receptacle (housings 1b and 1c) and being movably coupled to the base element (upper support ‘B’ with mounting tab ‘A’); a rotary shaft (axis 2) mounted within the receptacle (housings 1b and 1c) of the movable element (lower support 1) so as to be rotatable about an axis of rotation (central axis extending through the center of axis 2); a chain guide assembly (chain guide tensioner arm ‘D’) that is rotatable relative to the movable element (lower support 1) about the axis of rotation (central axis extending through the center of axis 2) and being coupled rotationally conjointly to the rotary shaft (axis 2); and a first elastic force store device (torsion spring 5) configured to exert a preload force on the chain guide assembly (chain guide tensioner arm ‘D’) so as to preloads said chain guide assembly (chain guide tensioner arm ‘D’) in a first direction of rotation (pivoting direction of the chain guide tensioner arm ‘D’ that is indicated by arrow ‘F’ in figure 1) relative to the movable element (lower support 1); wherein, the first elastic force store device (torsion spring 5) is coupled via the rotary shaft (axis 2) to the chain guide assembly (chain guide tensioner arm ‘D’) in order to exert the preload force on the chain guide assembly (chain guide tensioner arm ‘D’) via the rotary shaft (axis 2) (see also paragraphs 0011-0029 is the translated EP0163583A1 provided with this office action).

Claims 19 is rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Fukuda (U.S. Patent 6,394,921 B1).

In regards to claim 19, Fukuda teach (Figures 1-7) a rear bicycle derailleur (rear derailleur 10) comprising: a base element (base member 20) mounted on a bicycle frame (rear fork end of the frame 12); a movable element (movable member 22) having a receptacle (annular tubular recess 72 of the housing 60) and being movably coupled to the base element (base member 20); a rotary shaft (second horizontal shaft/ axle 52) mounted within the receptacle (annular tubular recess 72 of the housing 60) of the movable element (movable member 22) so as to be rotatable about an axis of rotation (central axis of the second horizontal shaft/ axle 52); a chain guide assembly (chain guide 26) that is rotatable relative to the movable element (movable member 22) about the axis of rotation (central axis of the second horizontal shaft/ axle 52) and that is coupled rotationally conjointly to the rotary shaft (second horizontal shaft/ axle 52); a first elastic force store device (second spring 66) configured to exert a preload force on the chain guide assembly (chain guide 26) that preloads said chain guide assembly (chain guide 26) in a first direction of rotation relative to the movable element (movable member 22); and the rotary shaft (second horizontal shaft/ axle 52) being rotatably mounted by a rotary bearing arrangement (second bushing 84) on a cover element (second tubular guide portion 80) that closes the receptacle (annular tubular recess 72 of the housing 60) of the movable element (movable member 22) and that is fastened to the movable element (movable member 22); wherein, the rotary bearing arrangement (second bushing 84) together with the rotary shaft (second horizontal shaft/ axle 52) extends through a passage opening of the cover element (opening defined by the annular flange 88 of the second tubular guide portion 80) (see also Col. 4, line 29 - Col. 8, line 59).

Allowable Subject Matter

Claims 4-5, 7-14, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the following reasons:

In regards to claim 4, Chang teach all intervening claim limitations as shown above. Nevertheless, Chang fail to further teach or suggest, the first elastic force store device (torsion spring 344) being coupled to the rotary shaft (rotational shaft 350) so that the preload force from said first elastic force store device (torsion spring 344) can be exerted on the chain guide assembly (chain guide assembly 325) via said rotary shaft (rotational shaft 350). On the contrary, the first elastic force store device (torsion spring 344) in Chang’s rear bicycle derailleur (bicycle derailleur 310) is engage in a positive-locking manner with a coupling portion located within the receptacle (cavity 366) of the movable element (movable member 16) and with a component (intermediate washer 352) that is connected/ fix to the chain guide assembly (outer cage plate 328 of the chain guide assembly 325); thereby, causing the first elastic force store device (torsion spring 344) to exert a preload force directly on the chain guide assembly (chain guide assembly 325).
As noted above however, Juy does propose a rear bicycle derailleur (gear change illustrated in figure 1) comprising a rotary shaft (axis 2) mounted within a receptacle (housings 1b and 1c) of a movable element (lower support 1), a chain guide assembly (chain guide tensioner arm ‘D’) that is coupled rotationally conjointly to the rotary shaft (axis 2) so as to be rotatable relative to the movable element (lower support 1) about an axis of rotation (central axis extending through the center of axis 2), and a first elastic force store device (torsion spring 5) being coupled to the chain guide assembly (chain guide tensioner arm ‘D’) via the rotary shaft (axis 2) in order to exert a preload force on the chain guide assembly (chain guide tensioner arm ‘D’) through the rotary shaft (axis 2). Yet, one of ordinary skill in the art would not had reasonable motivation to modify the rear bicycle derailleur taught by Chang in view of Juy so that the first elastic force store device in said rear bicycle derailleur exert the preload force on the chain guide assembly of said rear bicycle derailleur via the rotary shaft; specifically because, such modification wound not improve the structure, functionality, and/ or performance of Chang’s rear bicycle derailleur in way. In fact, coupling the first elastic force store device to the chain guide assembly through a rotary shaft instead of directly coupling the first elastic force store device to the chain guide assembly, may even cause a slight/ undesirable decrease in the amount of preload force being exerted on the chain guide assembly by the first elastic force store device. Furthermore, none of the other cited prior art references, either individually or in combination, appears to disclose or render obvious a rear bicycle derailleur having the exact structural configuration recited within claim 4 limitations; specially when said limitations are considered collectively with limitations in parent claims 1 and 3, and also in light of applicant’s specification. 

Claim 5 depends from claim 4. Therefore, claim 5 also include the allowable subject matter in claim 4.

In regards to claim 7, Juy teach all intervening claim limitations as shown above. However, Juy fail to explicitly teach, the rear bicycle derailleur (gear change illustrated in figure 1) additionally including a damping device that is configured to exert a damping force on the chain guide assembly (chain guide tensioner arm ‘D’) via the rotary shaft (axis 2), the damping force being received by a support that is static in relation to the movable element (lower support 1), or a damping device having a coupling device that couples the damping device to a support of the movable element (lower support 1) or the rotary shaft (axis 2). Although, Chang teach a rear bicycle derailleur comprising a damping device with a coupling device as detailed above, configuring Juy’s rear bicycle derailleur with such a damping device and/ or arranging/ orientating said damping device within said rear bicycle derailleur in the precise manner recited in claim 7 would require significant modifications to the rear bicycle derailleur taught by Juy; which would deter one of ordinary skill in the art from carrying out such an action. Accordingly, claim 7 limitations appears to contain allowable subject matter over cited prior art reference; specially when said limitations are considered collectively with limitations in parent claims 6, and also in light of applicant’s specification. 

 Claims 8-14 depends from claim 7. Therefore, claims 8-14 also include the allowable subject matter in claim 7.

In regards to claim 20, Fukuda teach all intervening claim limitations as shown above. Fukuda further teach (Figures 1-7), the rotary shaft (second horizontal shaft/ axle 52) being rotatably mounted on the movable element (movable member 22) by a secondary rotary bearing arrangement (first tubular guide portion 70 and first bushing 82) provided at a region of the movable element (movable member 22) that delimiting the receptacle (annular tubular recess 72 of the housing 60) in an axial direction and averted from the chain guide assembly (chain guide 26); wherein, the secondary rotary bearing arrangement (first tubular guide portion 70 and first bushing 82) has a bearing journal (first tubular guide portion 70) that projects into the receptacle (annular tubular recess 72 of the housing 60), and a bearing bushing (first bushing 82) that receives the bearing journal (first tubular guide portion 70). Yet, unlike in applicant’s claimed invention, the rotary shaft (second horizontal shaft/ axle 52) in Fukuda’s rear bicycle derailleur (rear derailleur 10) is not rotatably mounted on the bearing journal (first tubular guide portion 70) by the bearing bushing (first bushing 82). Instead, the bearing bushing in Fukuda surrounds the bearing journal, and the rotary shaft in Fukuda is rotationally mounted directly within the bearing journal without the bearing bushing disposed therebetween. In addition, none of the other cited prior art references offer any evidence that would suggest providing the rear bicycle derailleur disclosed by Fukuda with a rotary bearing arrangement with the particular features and/ or the structural arrangement (i.e. arrangement/ orientation of a bearing journal and a bearing busing relative to each other and with respect a rotary shaft) described within claim 20. Resultingly, claim 20 limitations appears to include allowable subject matter over the prior art of record; specially when said limitations are considered in light of applicant’s specification.

Claims 21-22 depends from claim 20. Therefore, claims 21-22 also include the allowable subject matter in claim 20.

Claims 15-18 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 15-18 depends from parent claims 7-14, which contains allowable subject matter as noted above. Therefore, claims 15-18 also include the allowable subject matter in parent claims 7-14.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                   /MICHAEL R MANSEN/                                                           Supervisory Patent Examiner, Art Unit 3654